Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-12) is acknowledged. Applicant did not elect a single disclosed species representing the isolated antibody by electing a single SEQ ID of a light chain and a heavy chain. However, for the sake of compact prosecution, the election of species requirement as required in the restriction/election requirement of 11/10/2020 has been withdrawn. New claims 21-23 being directed to method of Group II invention, have been included in Group II invention.
Applicant’s traversal is on the ground that there would be no serious burden in conducting searches encompassing both Group I and Group II.
The above arguments have fully been considered but are not found persuasive because the Groups I and II are distinct for the reasons as described in items 3, and 4 of the election/restriction requirement mailed on 11/10/2020 and there would be a serious burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification i.e. different classes, different subclasses,  different groups and different subgroups;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The invention require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
Therefore, claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Therefore, claims 1-12 are examined on merits to the extant they encompass the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such 
Claims 1 and 3-4 drawn to large number of antibodies which specifically bind to quetiapine and having at least 90% sequence identity to particular disclosed light chain and heavy chain antibody SEQ ID sequences. Claim 1 (b) is drawn to large number of antibodies which specifically bind to quetiapine and having at least 90% sequence identity to particular disclosed heavy chain antibody SEQ ID sequences. 
Here, in this case, as described above, the specification has not disclosed a single antibody with only 90% sequence identity to either of SEQ ID NO:19, SEQ ID NO:23 or SEQ ID NO:27 of light chain sequence and having specific binding specificity to quietiapine, let alone the large number of antibodies as claimed and as encompassed by the enormous number of antibodies having sequence identity of 90%, 91%, 92% …………..99% with either of SEQ ID NO:19, SEQ ID NO:23 or SEQ ID NO:27. The specification has not disclosed a single antibody with only 90% sequence identity to either of SEQ ID NO:20, SEQ ID NO:24 or SEQ ID NO:28 of heavy chain variable region and having specific binding specificity to quietiapine, 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 page 1979).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Therefore, an antibody that contains a mutation or other sequence change within the antigen binding site may not be able to bind the target antigen since the sequence that comprises the antigen binding site is critical for antigen recognition. 
Although screening applications are well known in the art, screening is only a wish or plan for the future invention of undiscovered, unknown antibodies (the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention).  A description of a genus of antibodies may be achieved by means of a recitation of a representative number of antibodies, defined by sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. The written description requirement can be met by showing that an invention is complete by disclosure of 
Adequate written description requires more than a mere statement that a molecule is part of the invention and a reference to a potential method of isolating it.  In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of molecules by only their functional activity does not provide an adequate written description of the genus.  The court indicated that although applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus.
Therefore, the full breadth of the claims does not meet the written description provisions of 35 U.S.C. §112, first paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.9,410,972. Although the claims at issue are not identical, they are not patentably distinct from each other because an isolated antibody that binds specifically to quetiapine and having the CDR sequences from SEQ IDs 19, 20, 23, 24, 27 and 28  are fully been disclosed in the claims of US patent “972. 
It is noted that the safe harbor provisions of 35 USC 121 apply only where the Office has made a requirement for restriction, and the applicants have filed the application under 35 USC 121 as a divisional application of the parent application.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10288631. Although the claims at issue are not identical, they are not patentably distinct from each other because an isolated antibody that binds specifically to quetiapine and having the CDR sequences from SEQ IDs 19, 20, 23, 24, 27 and 28  are fully been disclosed in the claims of US patent “972. 
It is noted that the safe harbor provisions of 35 USC 121 apply only where the Office has made a requirement for restriction, and the applicants have filed the application under 35 USC 121 as a divisional application of the parent application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 





/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641